DETAILED ACTION
This Action is in reply to Applicant’s Reply submitted 15 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7 April 2021 were filed after the mailing date of this present application.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 8, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuhler US 6,612,385.
Regarding Claims 1, 8, and 10, Stuhler teaches a method for operating a fuel cell arrangement, comprising: 
providing electrical energy in a circuit (fig. 1) via a fuel cell (1, fig. 1); 
electrically connecting the circuit to the fuel cell via a DC-DC converter (11, fig. 1) and a battery (5, fig. 1); 
starting-up the fuel cell (refer to col 4, lines 35-37); 
after starting-up the fuel cell, electrically disconnecting the battery from the circuit (The essence of the invention is to switch the power supply for the electric motor from the starter battery to the fuel cell stack and, if necessary, back again.  The switching process takes place when the voltage at the output of the fuel cell stack reaches an adequate level.  The electrical connection between the output of the starter battery and the motor input is interrupted, and the motor input is switched to the output voltage of the fuel cell stack., refer to col. 1, lines 56-63); and 
operating the DC-DC converter in a non-switched mode in order to supply at least one electrical consumer (4, fig. 1) in the circuit with electric current provided by the fuel cell (An output 14 of the converter 11 is permanently connected to the input 8 of the electric motor 4., refer to col. 4, lines 51-52).
Regarding Claim 3, Stuhler further teaches comprising: prior to disconnecting the battery from the circuit, operating the DC-DC converter so that a battery amperage of a battery current is lower than a threshold amperage; and after the battery current is lower than the threshold amperage, disconnecting the battery from the circuit (Current is expediently drawn from the starter battery only until the voltage level at the output of the fuel cell stack has reached a changeover value, refer to col. 3,lines 9-11).
Regarding Claims 4 and 15, Stuhler further teaches comprising: providing a first voltage via the DC-DC converter after starting-up the fuel cell (battery voltage 24 V, fig. 1); and after disconnecting the battery from the circuit, operating the DC-DC converter to provide a second voltage in the circuit (fuel cell voltage 400V, fig. 1), the second voltage differing from the first voltage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stuhler US 6,612,385, in view of Matsusue et al. US 2015/0207159.
Regarding Claims 2 and 14, Stuhler further teaches comprising after disconnecting the battery, operating the DC-DC converter to regulate to a voltage (refer to col. 2, lines 22-31), however is silent regarding prior to disconnecting the battery from the circuit, operating the DC-DC converter to regulate to a battery amperage of a battery current.
Matsusue teaches operating the DC-DC converter to regulate to a battery amperage of a battery current (refer to [0059]).

Regarding Claims 7 and 12, Stuhler teaches all of the limitations of Claims 1 and 10, however is silent wherein the at least one electrical consumer comprises a traction machine of a motor vehicle, the method comprising connecting the traction machine to the circuit via a pulse-controlled inverter.
Matsusue teaches wherein the at least one electrical consumer comprises a traction machine (M3, fig. 1) of a motor vehicle, the method comprising connecting the traction machine to the circuit via a pulse-controlled inverter (54, fig. 1 and refer to [0061] and [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the traction motor as taught by Matsusue with the method for operating a fuel cell arrangement of Stuhler in order to drive an electric vehicle.
Regarding Claim 9, the combination of Stuhler and Matsusue teaches wherein in response to load fluctuations of a traction machine (M3, fig. 1 of Matsusue) below a threshold fluctuation value, operating the fuel cell arrangement in the first mode of operation, and in response to load fluctuations above the threshold fluctuation value, operating the fuel cell arrangement in the second mode of operation (col. 2, line 65 to col. 3. line 7 of Stuhler).

Claims 5-6, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stuhler US 6,612,385, in view of Ballatine et al. US 2012/0326668.
Regarding Claims 5 and 11, Stuhler teaches all of the limitations of Claims 1 and 10, however is silent prior to disconnecting the battery from the circuit, operating the DC-DC converter in a switched mode via a circuit breaker of the DC-DC converter; and after disconnecting the battery from the circuit, operating the DC-DC converter in the non-switched mode.
Ballatine teaches operating the DC-DC converter in a switched mode via a circuit breaker of the DC-DC converter; and after disconnecting the battery from the circuit, operating the DC-DC converter in the non-switched mode (705A and 706, fig. 7B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the switch as taught by Ballatine with the method for operating a fuel cell arrangement of Stuhler in order to provide protection to the circuit.
Regarding Claims 6 and 13, Stuhler teaches all of the limitations of Claims 1 and 10, however is silent maintaining connection of the fuel cell to the circuit via a diode of the DC-DC converter while the DC-DC converter is operating in the non-switched mode.
Ballatine teaches maintaining connection of the fuel cell to the circuit via a diode of the DC-DC converter while the DC-DC converter is operating in the non-switched mode (702, fig. 7A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the diode as taught by Ballatine .

Response to Arguments
Applicant's arguments pages 6-8 filed 15 January 2021 with respect to Claims 1, 8, and 10 have been fully considered but they are not persuasive.  Applicant stated that Stuhler did not teach all of the limitations of Claims 1, 8, and 10, and in particular operating the DC-DC converter in a non-switched mode.  Examiner respectfully disagrees.  Applicant further provided an example from Wikipedia to support their statement (As a non-limiting example, at the time of preparing this response, the Wikipedia entry for DC-DC converter states “Switched-mode DC-to-DC converters convert one DC voltage level to another, which may be higher or lower, by storing the input energy temporarily and then releasing that energy to the output at a different voltage.” (https://en.wikipedia.org./wiki/DC-to-DC converter. January 11, 2021). 
While Stuhler did not state whether the DC-DC converter is operating in a non-switched mode, there are several examples in known to one of ordinary skill in the art which illustrate it. 
For example: Rowan US 2005/0200998 states (“To some the term "DC-DC converter" requires some sort of switching to take place. The term "switching regulator" would thus be synonymous, while the term "voltage regulator" would be considered generic so as to include switching and non-switching regulators. To others, the term "voltage regulator" implies a non-switching or linear regulator, and the terms "voltage regulator" and " DC-DC converter" would be mutually exclusive. In order to avoid confusion, the term "DC-DC conversion circuit" as used in this application should be taken in the broadest sense, to include any device that converts one DC voltage to another, whether or not it entails a switching operation., refer to [0028]).
Karlsson et al. US 2018/0348270 teaches (DC/DC converter is not limited to such a converter and may alternatively be a non-switched converter, refer to [0054]).
Jorgensen et al. US 2018/0251121 teaches (The DC/DC converter 248 may be an active (switched) DC/DC converter or a passive (non-switched) DC/DC converter,  refer to [0094]).
Since Applicant’s arguments are not persuasive with respect to Claims 1, 8, and 10, the rejection of the claims depending from Claims 1, 8, and 10 is therefore maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
12 May 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836